DoNLON, Judge:
In this appeal to reappraisement, tried at a Chicago term, the controller of H. M. Harper Co. was present in court. It appearing, after conference between this gentleman and counsel for defendant, that H. M. Harper Co. was the importer of the merchandise and that there was ho longer any controversy as to its value, counsel for defendant was permitted to develop the record and state the stipulation of facts on which the case is decided.
There is no dispute that the statutory conditions for a finding of foreign value did not obtain. The merchandise consists of certain machinery (four items), exported from West Germany on May 16, 1958, and entered at the port of New York on June 4,1958.
At the time appeal was filed, the issue was whether the merchandise had been sold at prices c.i.f. New York or c.i.f. the German port. Basically, of course, the issue involved was also where the principal market was, and what was the value of the merchandise in that market. Defendant now accepts the values as those in the principal market in West Germany and has stipulated with plaintiff what those values are, as follows:
Mr. O’Neill: Well, there are four items of merchandise. The unit value of the first one is $14,118.91; the second item is $310; the third is $375; and the fourth is $325.
Accepting this as a stipulation of fact, and on all the facts of record, I find as facts:
*6321. That the merchandise in litigation consists of a machine tool and parts, four items in all, exported from West Germany on May 16,1958.
2. That, on or about the date of exportation, such or similar merchandise was not freely offered for sale for home consumption in West Germany.
3. That, on or about the date of exportation, such or similar merchandise was freely offered for sale in West Germany to all purchasers for export to the United States at unit prices aggregating $15,129, packed.
I conclude as a matter of law:
1. That the proper basis of value for the merchandise of this appeal is export value, under section 402 of the Tariff Act of 1930, as amended.
2. That the export value of the subject merchandise is $15,129, packed.
Judgment will be entered accordingly.